Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement submitted on 9/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
Yashuda (US 20180276783): an image sensor module outputting compressed long and short exposure images captured based on a ratio of exposure time to a processor and the processor decompresses and combines the long and short images to obtain an HDR image.
Min (US 20190306398) and Fujimoto (US 20200112666 A1) generating a third image by multiplying a short exposure image by an exposure ratio and combining the third image and a long exposure image to obtain an HDR image.
Dabrai et al (US 20160148356 A1) unpacking and decompressing long and short images and combine them to generate an HDR image.
Osawa (US 20030142745 A1) controlling an image pick-up device so as to output the long and short exposure time images, controlling an image compressor for compressing the images at a predetermined compression rate according to the transmission rate of the communication network.

The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
An image sensor module comprising: a reference image selector circuit configured to output reference image selection information for selecting a reference image, from among the plurality of images, based on a reference brightness value; and an image compressor circuit configured to output a compression image data including at least one packing data and the reference image, based on the reference image selection information, wherein the at least one packing data respectively corresponds to at least one remaining image other than the reference image, from among the plurality of images, and is generated based on a ratio of an exposure time of a corresponding image to an exposure time of the reference image, in combination with all the limitations recited in claim 1;
An image compression method of an image sensor module, the method comprising: selecting a reference image based on a reference brightness value from among the plurality of images; wherein the at least one packing data respectively corresponds to at least one remaining image other than the reference image from among the plurality of images, and wherein each of the at least one packing data comprises a disparity indicating a difference between a correction reference image, which corresponds to the reference image corrected based on an exposure time ratio of an exposure time of a corresponding image to an exposure time of the reference image, and the corresponding image, in combination with all the limitations recited in claim 10;
An electronic device comprising: a processor configured to: reconstruct the at least one remaining image from the compression image data, based on information about the reference image, the at least one packing data, and the plurality of exposure times; and generate a high-dynamic-range (HDR) image based on the reference image and the at least one remaining image that is reconstructed, in combination with all the limitations recited in claim 16.
Claims 2-8 depending from claim 1 are allowed for the same reasons as presented above.
Claims 11-15 depending from claim 10 are allowed for the same reasons as presented above.
Claims 17-20 depending from claim 16 are allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696